CUSIP No. 03842B101 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b),(c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No.)1 Aquinox Pharmaceuticals, Inc. (Name of Issuer) Common Stock, $.000001 par value (Title of Class of Securities) 03842B101 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [X] Rule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page.The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. 1 CUSIP No. 03842B101 1. NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Johnson & Johnson EIN:22-1024240 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER-0- 6. SHARED VOTING POWER1,614,821 * 7. SOLE DISPOSITIVE POWER-0- 8. SHARED DISPOSITIVE POWER1,614,821 * 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON1,614,821 * CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)15.1% ** TYPE OF REPORTING PERSONCO * As of December 31, 2014 ** Based on 10,695,108 shares of Common Stock outstanding as of December 31, 2014. 2 CUSIP No. 03842B101 1. NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Johnson & Johnson Innovation - JJDC, Inc.*** EIN:22-2007137 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER-0- 6. SHARED VOTING POWER1,614,821 * 7. SOLE DISPOSITIVE POWER-0- 8. SHARED DISPOSITIVE POWER1,614,821 * 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON1,614,821 * CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)15.1% ** TYPE OF REPORTING PERSONCO * As of December 31, 2014 ** Based on 10,695,108 shares of Common Stock outstanding as of December 31, 2014. *** Johnson & Johnson Development Corporation changed its name to Johnson & Johnson Innovation - JJDC, Inc. on November 3, 2014. 3 CUSIP No. 03842B101 SCHEDULE 13G ITEM 1(a) NAME OF ISSUER: Aquinox Pharmaceuticals, Inc. ITEM 1(b) ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 887 Great Northern Way, Suite 450 Vancouver, British Columbia, CanadaV5T4T5 ITEM 2(a) NAME OF PERSON FILING: This statement is being filed by Johnson & Johnson, a New Jersey corporation (“J&J”), and Johnson & Johnson Innovation - JJDC, Inc., a New Jersey corporation (“JJDC”).JJDC is a wholly-owned subsidiary of J&J. The securities reported herein as being held by J&J and JJDC are directly beneficially owned by JJDC.J&J may be deemed to indirectly beneficially own the securities that are directly beneficially owned by JJDC. ITEM 2(b) ADDRESS OF PRINCIPAL BUSINESS OFFICE: One Johnson & Johnson Plaza New Brunswick, NJ 08933 ITEM 2(c) CITIZENSHIP: J&J: New Jersey JJDC: New Jersey ITEM 2(d) TITLE OF CLASS OF SECURITIES: Common Stock, $.000001 par value per share ITEM 2(e) CUSIP NUMBER: 03842B101 ITEM 3 STATEMENTS FILED PURSUANT TO RULES 13D-1(B) OR 13D-2(B) OR (C): Not applicable. ITEM 4 OWNERSHIP: (a) through (c) The information requested hereunder is set forth in Items 5 through 9 and 11 of the cover pages to this Schedule 13G. ITEM 5 OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS: Not applicable. 4 CUSIP No. 03842B101 ITEM 6 OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON: Not applicable. ITEM 7 IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT COMPANY: Not applicable. ITEM 8 IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP: Not applicable. ITEM 9 NOTICE OF DISSOLUTION OF GROUP: Not applicable. ITEM 10 CERTIFICATION: Not applicable. 5 CUSIP No. 03842B101 SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated:February 5, 2015 JOHNSON & JOHNSON By: /s/ Douglas Chia Name: Douglas Chia Title: Secretary JOHNSON & JOHNSON INNOVATION - JJDC, INC. By: /s/ Steven M. Rosenberg Name: Steven M. Rosenberg Title: Secretary 6
